Citation Nr: 0519908	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  99-09 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to reimbursement for the cost of unauthorized 
private dental treatment.


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had 18 years, 11 months of active service from, 
of which VA has verified from May 1970 to May 1975.

This appeal is from a decision of the Department of Veterans 
Affairs (VA) Veterans Health Administration.  The 
Gainesville, Florida VA Medical Center is the agency of 
original jurisdiction (AOJ) in this case.


FINDINGS OF FACT

1.  Between July and October 1998 the veteran obtained 
elective replacement of upper partial dentures.

2.  VA did not authorize the treatment for which the veteran 
seeks reimbursement.

3.  The veteran has no service-connected disabilities.

4.  Replacement of the dentures was not treatment for an 
emergent condition.


CONCLUSION OF LAW

The veteran is not entitled to reimbursement of the cost of 
the replacement of upper partial dentures accomplished 
between July and October 1998.  38 U.S.C.A. §§ 1725, 1728 
(West 2002); 38 C.F.R. §§ 17.120-.122 (2004)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA provides eligible veterans a range of medical and dental 
services at VA facilities or by contracted private providers.  
See 38 U.S.C.A. §§ 1703(a)(7), 1712 (West 2002); see 
generally 38 C.F.R. § 17.36-.49 (2004).  VA also will 
reimburse a veteran for the cost of emergency medical 
treatment at non-VA facilities that was authorized prior to 
receipt of services, 38 U.S.C.A. § 1703 (West 2002); 
38 C.F.R. §§ 17.52-.56 (2004), and for the cost medical care 
or medical services that VA did not authorize prior to their 
receipt, under certain circumstances.  38 U.S.C.A. §§ 1725, 
1728 (West 2002); 38 C.F.R. §§ 17.120, 17.121 (2004).  VA 
will also reimburse the cost of repair or replacement of 
prosthetic appliances under certain circumstances.  38 C.F.R. 
§ 17.122 (2004).

The undisputed facts in evidence are as follows:

The veteran is a Navy retiree.  In February 1998 he filed an 
application for disability compensation and for outpatient 
dental treatment for trauma of his mouth and teeth in service 
resulting in placement of a dental prosthesis, an upper 
partial denture or bridge.  Between June 12 and July 6, 1998, 
he had several conversations with VA personnel about the 
status of his claims and while in the service; a VA employee 
told him his claims were in process and it could take up to 
six months to adjudicate his claim.  On July 7, 1998, he 
initiated a course of private dental or orthodontic treatment 
culminating in the placement of an upper partial denture.  
The veteran incurred and paid a cost of $3,485.00.  In or 
about December 1998, the veteran applied for reimbursement of 
the costs.  In February 1999 VA denied the veteran's claims 
for disability compensation and for outpatient dental 
treatment for trauma of the mouth and teeth, notifying the 
veteran by letter of March 1, 1999, of the denials and of his 
appellate rights regarding the adverse decision.  The veteran 
did not initiate an appeal from the denials.

Regarding his reasons for obtaining the partial denture when 
he did, the veteran wrote in a December 8, 1998 letter, "It 
was very embarrassing to have to meet people, including the 
commanding officer, my employees and customers with no teeth.  
It also impaired my speech."

The laws and regulations governing reimbursement of 
unauthorized medical expenses provide a list of conditions of 
entitlement.  If a claimant for reimbursement fails to meet 
any one, VA is not authorized to reimburse the unauthorized 
expense.  See 38 U.S.C.A. §§ 1725, 1728 (West 2002); 
38 C.F.R. §§ 17.120-.122 (2004).

The veteran fails to meet two criteria under section 1728.  
His dental condition is not service connected, 38 C.F.R. 
§§ 17.120(a), 17.122 (2004), and the replacement of his 
bridge was not a medical emergency, i.e., delay in treatment 
would have been hazardous to the life or health.  38 U.S.C.A. 
§§ 1725, 1728 (West 2002); 38 C.F.R. § 17.120(b) (2004).

It appears that the veteran obtained the July to October 1998 
dental treatment in anticipation of establishing to service 
connection for the purposes of compensation, outpatient 
dental treatment, or both.  He did not appeal the adverse 
decision on service connection, so that decision is final, 
38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302 (2004), and as a consequence, as a matter of law, he 
cannot meet the condition precedent that the unauthorized 
treatment must have been for a service-connected condition.  
38 U.S.C.A. § 1728 (West 2002).  The veteran does not assert 
the dental treatment was for a medical emergency.  In light 
of this undisputed fact, he cannot meet the emergency 
treatment condition of entitlement to reimbursement that is 
common to both statutory provisions for reimbursement.  
38 U.S.C.A. §§ 1725, 1728 (West 2002).  The claim must be 
denied.

Review of the veteran's claims file reveals no VA action to 
afford the veteran notice of the information and evidence 
necessary to substantiate his claim, or assistance to develop 
evidence to substantiate his claim as the Veterans Claims 
Assistance Act of 2000 (VCAA) mandates.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004).  VA must 
provide such notice and assistance prior to adjudication of a 
claim for VA benefits, unless the law is dispositive of the 
outcome, Mason v. Principi, 16 Vet. App. 129 (2002), or 
because undisputed facts render the claimant ineligible for 
the claimed benefit.  VAOPGCPREC 5-2004.

This case falls under the rule in Mason, 16 Vet. App. at 132, 
as regards entitlement to reimbursement under section 1728, 
because the veteran fails the legal condition precedent for 
reimbursement of service connection for the treated 
condition.  It falls under the holding in General Counsel 
Precedent 5-2004 as regards entitlement under either section 
1728 or section 1725, because notice and assistance to obtain 
further evidence of dispositive undisputed facts would be 
frivolous, and the application of the law to the undisputed 
facts compels the result.  In short VA did not breach its 
obligations under the VCAA in this case or deprive the 
veteran of due process.




ORDER

Reimbursement for the cost of unauthorized private dental 
treatment is denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


